DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because claim 3 states “wherein vertical positions of upper end portions of the plurality of concave portions and vertical positions of outer end portions of the plurality of convex portions in the radial directions are equivalent to each other” the drawings do not show they are equivalent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a plurality of concave portion" and “plurality of convex portions” in line 13 and 18 it is unclear what the portions are concave and convex with respect to. For purpose of examination concave and convex are read as shown in annotated figure 1B of Bysick below. Claims 2-4, which depend on claim 1, are similarly rejected.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bysick (US20070084821A1).

Regarding claim 1, Bysick teaches a bottle (Fig. 1A container 100) formed of a synthetic resin material in a cylindrical shape with a bottom (Fig. 1A container 100 made from various plastic materials-0038 and with a cylindrical shape with bottom), the bottle comprising: 
a bottom portion which includes a bottom wall portion (Fig.1B bottom wall of 108) and a tubular heel portion (Fig.1B; rounded transitional area between 108 (118 specifically and annotated fig.2 of Bysick below) and body 106 as in Fig. 1A), the bottom wall portion having a ground contact portion located on an outer peripheral edge portion (Fig. 1B shows 118 bearing surface located on an outer peripheral edge portion and annotated fig.2 of Bysick below), and the tubular heel portion extending upward from the outer peripheral edge of the ground contact portion (rounded transitional area between 108 (118 specifically) extending upward from the outer peripheral edge of the ground contact position as shown in annotated fig.2 of Bysick below ), 
wherein the bottom wall portion includes an inner peripheral wall portion and a depressed wall portion, the inner peripheral wall portion extending upward from the inner peripheral edge of the ground contact portion (Fig.1B shows the inner peripheral wall portion and inner peripheral edge where it extends upward from the inner edge of the ground contact portion as seen in fig.3), and the depressed wall portion extending inward in a radial direction from an upper side of the inner peripheral wall portion (see annotated fig.1C and 1B for the depressed wall that is a slanted wall between the inner peripheral wall portion and edge),

 the plurality of concave portions are located on the inner peripheral wall portion at least in a portion including a lower end edge of the inner peripheral wall portion (See annotated fig.1B below concave portions created by dashed lines are located on inner peripheral wall portion at least in a portion including lower end edge of the inner peripheral wall portion), 
a plurality of convex portions are formed at a connecting portion between the inner peripheral wall portion and the depressed wall portion over the entire length in the circumferential direction at intervals in the circumferential direction, (See annotated fig.1B below for plurality of convex portions that are formed at connecting portion between inner peripheral wall and depressed wall portion over the entire length in the circumferential direction at intervals in the circumferential direction and see annotated fig.1C for the connecting portion) and 
the plurality of concave portions and the plurality of convex portions are provided alternately in the circumferential direction (see annotated fig.1B below shows that concave and convex portions are alternately in circumferential direction).




Annotated fig.2 of Bysick 

    PNG
    media_image1.png
    741
    583
    media_image1.png
    Greyscale





Annotated Fig.1B of Bysick

    PNG
    media_image2.png
    572
    795
    media_image2.png
    Greyscale









Annotated fig.1C of Bysick

    PNG
    media_image3.png
    433
    501
    media_image3.png
    Greyscale

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Bysick further teaches wherein the plurality of convex portions are integrally formed on both the connecting portion and the depressed wall portion (annotated fig.1B and 1C show that convex portion that are integrally formed on the both connecting portion and the depressed wall portion), and protruding heights of the plurality of convex portions decrease toward an inside in a radial direction (annotated fig.1B shows that height of the convex decrease towards an inside in a radial direction compared to the height of the middle of the convex protrusion).


radial positions of the upper end portions of the plurality of concave portions and radial positions of the outer end portions of the plurality of convex portions in the radial directions are equivalent to each other (annotated fig.1B and fig.1C show the upper ends of concave and outer end portions of the convex portion would be radially equivalent to each other from the center part of bottom 108).

Regarding claim 4, the references as applied to claim 2 above discloses all the limitations substantially claimed Bysick further teaches wherein vertical positions of upper end portions of the plurality of concave portions and vertical positions of outer end portions of the plurality of convex portions in the radial directions are equivalent to each other (Annotated fig.1B shows the concave and convex portion where the vertical distance between the convex and concave portion would be same since they are place concentrically), and 
radial positions of the upper end portions of the plurality of concave portions and radial positions of the outer end portions of the plurality of convex portions in the radial directions are equivalent to each other (annotated fig.1B and fig.1C show the upper ends of concave and outer end portions of the convex portion would be radially equivalent to each other from the center part of bottom 108).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dornbach(US9957077) and Pedmo (US20100163513) that show concave and convex portions on the bottom of container.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        

/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735